



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. MacDonald, 2014 ONCA 610

DATE: 20140826

DOCKET: C57163

Sharpe, Simmons and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kaylei Marie MacDonald

Applicant (Appellant)

Robert Sheppard and Lakin Afolabi, for the appellant

Sean Doyle, for the respondent

Heard: August 14, 2014

On appeal from the conviction entered on October 20, 2011
    by Justice T. David Little of the Superior Court of Justice sitting with a jury
    and from the sentence imposed on July 5, 2012 by Justice A.J. Goodman of the Superior
    Court of Justice.

Sharpe J.A.:

[1]

The appellant was convicted following a trial by judge and jury of
    forcible confinement, robbery with a weapon, and break, enter and theft. She
    was sentenced to 48 months imprisonment (45 months after credit for 95 days
    pre-trial custody). She appeals her conviction and seeks leave to appeal her sentence.

[2]

These charges arose from a home invasion robbery committed by two
    individuals at the home of Stephanie Reeves. The prime robber was male and the
    other female. Reeves and her female friend were threatened with a knife and
    confined on the floor. The male assailant asked the victims to tell them where
    to find the pills and the money. No pills were found but an electronic gaming
    system, the cell phones of each of the two victims and a safe box containing
    $500 in coins were stolen. No male suspect was apprehended or identified.

[3]

Approximately six weeks after the robbery, Reeves saw the appellant in a
    7/11 store and identified her as one of the robbers. The store clerk took down
    the license plate number of the car the appellant was driving and the appellant
    was later arrested and charged by the police. A few days later, Reeves picked
    the appellants photograph from a photo lineup. She reacted with some shock or
    surprise when she saw the photograph and identified her both as the person she
    saw at the 7/11 store and as the person who committed the robbery.

[4]

Reeves first described the female assailant as,
inter alia
,
    59 tall, thin to average build, light brown hair, big brown eyes, good
    complexion and 18 to 24 years old. In a subsequent statement to the police, she
    described the assailant as having long dark hair, very dark eyes and a clear complexion.
    When she saw the appellant at the 7/11, she noted her height as at least six
    feet tall and stated that she recognized her dark eyes and cocky attitude. At
    trial, Reeves testified that the robber had light brown or dirty blonde hair,
    dark eyes and some marks on her face, which may have been acne or sores.

[5]

At trial, Reeves made an in-dock identification of the appellant. In her
    evidence, she stated that her assailants dark eyes were her most
    distinguishing feature. She testified that she encountered the appellant at the
    7/11 store and that she was struck by the appellants cockiness, both during
    the robbery and at the 7/11 store.

[6]

The appellant gave a video-taped statement to the police after her
    arrest denying any involvement in or knowledge of the robbery. Her
Corbett
application, seeking to exclude her criminal record (which included a
    conviction for a drug offence), was dismissed and she did not testify at trial.

[7]

Evidence was led that the appellant has blue eyes. The defence pointed
    to inconsistencies in Reeves descriptions as to hair colour, height and
    complexion. The defence also took the position that the video tapes of the
    meeting at the 7/11 store were inconsistent with Reeves recollection. The
    video tapes suggested the meeting was very brief, there was no direct
    confrontation and there was nothing from which one could infer a cocky
    attitude on the part of the appellant.

[8]

The trial judge died before sentence was imposed and another Superior
    Court judge sentenced the appellant pursuant to the
Criminal Code
, s.
    669.2.

[9]

The appellant raises three grounds of appeal:

1.

the trial judge erred in his
Corbett
ruling;

2.

the trial judges instruction to the jury in relation to identification
    evidence was deficient; and

3.

the sentencing judge erred by ignoring mitigating factors and placing
    undue weight on other factors.

[10]

As
    I have concluded that the trial judges jury instruction was flawed and would
    set aside the convictions and order a new trial on that ground, it will not be
    necessary for me to deal with the
Corbett
issue or the sentence
    appeal.

[11]

The
    sole issue at this trial was identification and the only evidence linking the
    appellant to the alleged offences was that of the witness Reeves. In these
    circumstances, a careful instruction on identification evidence was required.
    In my view there were several significant deficiencies in the trial judges
    instruction to the jury on the issue of identification and the cumulative
    effect of those errors is fatal to the convictions.

[12]

First,
    the trial judge failed to warn the jury of the limited weight to be accorded to
    the in-dock identification. As explained in
R. v. Hibbert
, [2002] 2 S.C.R.
    445, at para. 50: [T]he danger associated with eyewitness in-court
    identification is that it is deceptively credible, largely because it is honest
    and sincere. The dramatic impact of the identification taking place in court,
    before the jury, can aggravate the distorted value that the jury may place on
    it. The respondent points out that at trial, the Crown did not rely on the
    in-dock identification in his closing address to the jury. In my view, that did
    not absolve the trial judge of the duty to give the usual instruction.

[13]

Second,
    the trial judge failed to warn the jury that the photo lineup identification
    could have been contaminated by the identification at the 7/11 store. Reeves
    did the photo lineup within days of the meeting at the 7/11 store and the jury
    should have been cautioned that the reliability of her identification of the
    appellant as the robber could be undermined by the more recent encounter. The
    respondent points out that this issue was raised by defence counsel in his
    closing submissions. Again, however, that did not absolve the trial judge of
    the duty to explain the risk of contamination.

[14]

Third,
    while the trial judge did explain that it is possible for an honest witness to
    make an identification error and that an apparently convincing witness can be
    mistaken, his instruction fell short of a caution along the lines mandated by
R.
    v. Hibbert
, at para. 52, as to the very weak link between the confidence
    level of a witness and the accuracy of that witness. See also
R v. Jack
,
    2013 ONCA 80, 294 C.C.C. (3d) 163, at para. 31. In my view, such a caution was
    required in the circumstances of this case, where the entire case against the
    appellant rested on the reliability of Reeves evidence.

[15]

Fourth,
    even the caution that the trial judge did give was undermined when he
    instructed the jury to use your common sense and to look at Reeves
    reaction to the photo lineup when considering the significance of what he
    described as certain considerable differences in the description she had
    given of the assailant. While juries are generally encouraged to use their
    common sense, the very reason for special caution with respect to
    identification evidence is that such evidence poses problems that fall outside
    the common experience and knowledge of jurors. There is a risk that by using
    what appears to be common sense, jurors will give eyewitness identification
    weight that it does not deserve. In my view, in the circumstances of this case,
    the jury could have understood this part of the trial judges instruction to be
    an invitation to put weight on the level of Reeves confidence in her
    identification of the appellant, which is the very matter that the jury should
    have been cautioned against.

[16]

Fifth,
    the trial judge failed to instruct the jury that the fact the appellant has
    blue eyes could be sufficient to exclude her as the assailant given the
    emphasis placed by Reeves on the strikingly dark eyes of the assailant.

[17]

The
    cumulative effect of these shortcomings in the jury instruction undermines the
    fairness of the trial and requires that the convictions be set aside.

[18]

The
    failure of defence counsel at trial to object to the charge cannot justify
    refusing appellate intervention in the circumstances of this case.

[19]

I
    do not accept the respondents submission that we should apply the curative proviso.
    These errors were not minor and the Crowns case rested solely on the
    identification evidence that was far from overwhelming. This was not a case
    like
R. v. Manley
, 2011 ONCA 128, 269 C.C.C. (3d) 40, at para. 25,
    where the error was minor and the identification evidence amounted to no more
    than one small piece of a much larger puzzle.

[20]

Accordingly,
    I would allow the appeal, set aside the convictions and order a new trial.

Robert J. Sharpe J.A.

I agree Janet Simmons
    J.A.

I agree G. Pardu J.A.

Released: August 26, 2014


